Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/394,112 filed 04/25/2019. 
Claims 1-20 are currently pending in this application. 
Restriction /Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Group I, Claim 1-11, drawn to a method comprising forming a mixture of silicon particles with nanoparticles and carbon-based binder or surfactant, reducing the mixture and consolidating the reduced mixture to form an anode, classified in H01M4/04
II. 	Group II, Claim 12-20, drawn to a mixture of anode material comprising coated silicon particles having a passivating layer that inhibit reactions of silicon in an oxidizing environment, and to an anode for fast charging lithium ion batteries, the anode comprising a reduced mixture of coated silicon particles, classified in H01M4/136 and H01M4/383.
Inventions Group I, Claim 1-11 and Group II Claim 12-20
In the instant case the invention Group I, Claim 1-11 is direct toward a method of forming a mixture comprising forming a mixture of silicon particles with nanoparticles and carbon-based binder or surfactant, reducing the mixture and consolidating the reduced mixture to form an anode. Invention of Group II, Claim 12-20 is directed towards a mixture of anode material particles and an anode for fast charging lithium ion batteries comprising the mixture of anode material particles.
Invention Group I, Claims 1-11 forming a mixture of silicon with nanoparticles and carbon-based binder and /or surfactant can be used to produce a mixture that is materially different than the mixture  and anode that is recited in Claim 12-20 of invention Group II, since the mixture and anode do not contain all the material recited in method of Group I, Claim 1-11, which particularly recite nanoparticles (NPs) and a carbon-based binder and/or surfactant, wherein the NPs comprise at least one of: metalloid oxide NPs, metalloid salt NPs, Sb and/or Cu salt NPs, Sn, Sb, Cu, SnSb alloy and/or SnCu alloy NPs, metallic Ag, Au, Pb and/or Ge NPs, and carbon NPs.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a)    the inventions have acquired a separate status in the art in view of their different classifications
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An election of a single invention Group from among the Groups I and Group II is requested.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722                            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722